___________

     No. 96-1576
     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *
     v.                                   *
                                          *
Brian Shields also known as B.K.,*
                                          *
              Appellant.                  *


     ___________                              Appeals from the United States
                                              District Court for the
     No. 96-1578                              Eastern District of Arkansas.
     ___________
                                                      [UNPUBLISHED]
United States of America,                 *
                                          *
              Appellee,                   *
                                          *
     v.                                   *
                                          *
Jimmy T. Brunson, also known              *
as High-Low, also known as Low,       *
                                          *
              Appellant.                  *


                                    ___________

                      Submitted:    July 23, 1996

                           Filed:   August 28, 1996
                                    ___________

Before FAGG, BOWMA
N, and HANSEN, Circuit Judges.
                                    ___________

PER CURIAM.

     In this consolidated appeal, Brian Shields and Jimmy T. Brunson
appeal the sentences imposed by the District Court1 after




     1
     The Honorable Stephen M. Reasoner, Chief Judge, United States
District Court for the Eastern District of Arkansas.
they pleaded guilty to offenses involving cocaine base (crack).    We affirm.


     At sentencing, Shields and Brunson, both African-Americans, objected
to their offense-level calculations, which were derived from the penalty
scheme set forth in 21 U.S.C. § 841(b)(1) (1994), providing the same
penalties for given amounts of crack and 100 times greater amounts of
powder cocaine (the 100-to-1 ratio).       Their objection was premised on
Congress's rejection of a proposed amendment to the Sentencing Guidelines
(Amendment 5) which would have eliminated the 100-to-1 ratio and equalized
the penalties for crack and powder cocaine.   They argued the 100-to-1 ratio
had a disproportionate adverse effect on African-Americans, Congress's
rejection of Amendment 5 evidenced a discriminatory purpose on Congress's
part in maintaining the penalty scheme, and thus, continued application of
the penalty scheme violated their Fifth Amendment equal protection and due
process rights.    The District Court overruled their objections, and they
appeal.    We rejected the challenge raised here in United States v. Carter,
No. 96-1329, 1996 WL 453275, at *2-*3 (8th Cir. Aug. 13, 1996) (per
curiam).


     Accordingly, the judgment of the District Court is affirmed.


     A true copy.


             Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-